


Exhibit 10.1


RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT
AND AMENDMENT AGREEMENT
(LEGACY RESERVES LP)


This Resignation, Consent and Appointment Agreement and Amendment Agreement
(this “Agreement”) is effective as of April 20, 2012 (the “Effective Date”), by
and among BNP PARIBAS (“BNP”), in its capacity as Administrative Agent (in such
capacity, the “Existing Agent”), and in its capacity as Issuing Bank, under that
certain Credit Agreement and other Loan Documents referred to below, the
Successor Agent (as defined below), the Successor Issuing Bank (as defined
below), and the other parties hereto. Capitalized terms defined in the Credit
Agreement have the same meanings when used herein unless otherwise defined
herein.
RECITALS
WHEREAS, the Existing Agent serves as Administrative Agent under (a) the Second
Amended and Restated Credit Agreement dated as of March 10, 2011 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), among
Legacy Reserves LP (the “Borrower”), the Existing Agent and the other financial
institutions party thereto and (b) the other Loan Documents (as defined in the
Credit Agreement);
WHEREAS, the Existing Agent desires to resign as Administrative Agent under the
Credit Agreement, the other Loan Documents (as defined in the Credit Agreement)
and any other documents referred to in the Credit Agreement as to which the
Existing Agent is acting as an administrative agent thereunder (collectively, as
amended, restated, supplemented or otherwise modified, the “Loan Documents”);
WHEREAS, the Majority Lenders, by entering into this Agreement, are consenting
to the appointment of Wells Fargo Bank, National Association (“Wells Fargo”) as
successor Administrative Agent (in such capacity, the “Successor Agent”) under
the Credit Agreement and the other Loan Documents and the Successor Agent, by
entering into this Agreement, accepts such appointment;
WHEREAS, BNP serves as an Issuing Bank (the “Existing Issuing Bank”) under the
Credit Agreement and desires to resign as an Issuing Bank thereunder;
WHEREAS, the Borrower, the Successor Agent and the Existing Issuing Bank, by
entering into this Agreement, are consenting to the appointment of Wells Fargo
as a successor Issuing Bank (in such capacity, the “Successor Issuing Bank”)
under the Credit Agreement and the Successor Issuing Bank, by entering into this
Agreement, accepts such appointment; and
WHEREAS, Paribas North America, Inc. serves as sub-agent for the Existing Agent
with respect to certain Security Instruments entered into in connection with the
Credit Agreement (the “BNPP Sub Agent”) and desires to assign any and all liens
granted to or held by the BNPP Sub Agent to the Successor Agent in connection
with the resignation of the Existing Agent.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:

1

--------------------------------------------------------------------------------






Section 1. Resignation, Consent and Appointment.
(a)    As of the Effective Date (i) the Existing Agent hereby resigns as the
Administrative Agent as provided under the Credit Agreement and shall have no
further obligations in such capacity under the Credit Agreement and the other
Loan Documents, except to the extent of any obligation expressly stated in the
Credit Agreement or other Loan Documents as surviving any such resignation; (ii)
the Majority Lenders appoint Wells Fargo as successor Administrative Agent under
the Credit Agreement and the other Loan Documents; (iii) Wells Fargo hereby
accepts its appointment as Successor Agent under the Credit Agreement and the
other Loan Documents; and (iv) the parties hereto authorize each of the Existing
Agent, the BNPP Sub Agent and the Successor Agent to prepare, enter into,
execute, record and/or file any and all notices, certificates, instruments,
Uniform Commercial Code financing statements and/or other documents or
agreements (including, without limitation, filings in respect of any collateral,
and assignments, amendments or supplements to any UCC financing statements,
mortgages, deeds of trust, security agreements, pledge agreements, intellectual
property security agreements, certificates of title, stock powers, account
control agreements, intercreditor agreements, or other Loan Documents), as
either the Existing Agent or the Successor Agent deems reasonably necessary or
desirable to effect or evidence (of public record or otherwise) the transactions
herein contemplated, including but not limited to the resignation of the
Existing Agent and the appointment of the Successor Agent and any amendments to
the Credit Agreement and Loan Documents set forth herein, and to maintain the
validity, perfection, priority, of, or assign to the Successor Agent, any and
all liens and security interests in respect of any and all collateral, and each
of the Borrower, the Existing Agent, the BNPP Sub Agent and the Successor Agent
hereby agrees to execute and deliver (and the Borrower agrees to cause each
applicable guarantor or grantor of collateral to execute and deliver) any
documentation reasonably necessary or reasonably requested by the Existing Agent
or the Successor Agent to evidence such resignation and appointment or such
amendments or to maintain the validity, perfection or priority of, or assign to
the Successor Agent, any such liens or security interests, or to maintain the
rights, powers and privileges afforded to the Administrative Agent under any of
the Loan Documents.
(b)    As of the Effective Date (i) BNP hereby resigns as an Issuing Bank as
provided under the Credit Agreement and shall have no further obligations in
such capacity under the Credit Agreement and the other Loan Documents, except
(A) to the extent of any obligation expressly stated in the Credit Agreement or
other Loan Documents as surviving any such resignation and (B) with respect to
any Letter of Credit issued by it that is outstanding on the Effective Date (as
set forth on Schedule 1 hereto, collectively, the “Residual Letters of Credit”),
which, until such Residual Letter of Credit is replaced, terminated or otherwise
expired, shall remain the obligation of the Existing Issuing Bank in accordance
with the terms of the Credit Agreement; (ii) the Borrower, the Successor Agent
and the Existing Issuing Bank consent to the appointment of Wells Fargo as a
successor Issuing Bank under the Credit Agreement; and (iii) Wells Fargo hereby
accepts its appointment as Successor Issuing Bank under the Credit Agreement.
(c)    The parties hereto hereby confirm that the Successor Agent succeeds to
the rights and obligations of the Administrative Agent and the BNPP Sub Agent
under the Credit Agreement and the other Loan Documents and becomes vested with
all of the rights, powers, privileges and duties of the Administrative Agent and
the BNPP Sub Agent under the Credit Agreement and the other Loan Documents, and
each of the Existing Agent and the BNPP Sub Agent is discharged from all of its
duties and obligations as the Administrative Agent (or, in the case of the BNPP
Sub Agent, as sub-agent for the Administrative Agent) under the Credit Agreement
and the other Loan Documents (except to the extent of any obligation expressly
stated in the Credit Agreement or other Loan Document as surviving any such
resignation), in each case as of the Effective Date.

2

--------------------------------------------------------------------------------






(d)    The parties hereto hereby confirm that the Successor Issuing Bank
succeeds to the rights and obligations of the Existing Issuing Bank under the
Credit Agreement and becomes vested with all of the rights, powers, privileges
and duties of the Existing Issuing Bank under the Credit Agreement, and the
Existing Issuing Bank is discharged from all of its duties and obligations as an
Issuing Bank under the Credit Agreement and the other Loan Documents (except (i)
to the extent of any obligation expressly stated in the Credit Agreement or
other Loan Document as surviving any such resignation and (ii) with respect to
any Residual Letter of Credit, which, until such Residual Letter of Credit is
replaced, terminated or otherwise expired, shall remain the obligation of the
Existing Issuing Bank in accordance with the terms of the Credit Agreement), in
each case as of the Effective Date.
(e)    The parties hereto hereby confirm that, as of the Effective Date, all of
the protective provisions, indemnities, and expense obligations under the Credit
Agreement and the other Loan Documents continue in effect for the benefit of the
Existing Agent, its sub-agents and their respective affiliates, officers,
directors, trustees, employees, advisors, agents and controlling Persons in
respect of any actions taken or omitted to be taken by any of them while the
Existing Agent was acting as Administrative Agent or thereafter pursuant to or
in furtherance of the provisions of this Agreement, and inure to the benefit of
the Existing Agent. The parties hereto agree that the Successor Agent shall have
no liability for any actions taken or omitted to be taken by the Existing Agent
while it served as the Administrative Agent under the Credit Agreement and the
other Loan Documents, the BNPP Sub Agent while it served as sub-agent for the
Existing Agent under certain Security Instruments or for any other event or
action related to the Credit Agreement that occurred prior to the effectiveness
of this Agreement. The parties hereto agree that the Existing Agent and the BNPP
Sub Agent shall have no liability for any actions taken or omitted to be taken
by the Successor Agent as the Administrative Agent under the Credit Agreement
and the other Loan Documents.
(f)    The parties hereto hereby confirm that, as of the Effective Date, all of
the protective provisions, indemnities, and expense obligations under the Credit
Agreement and the other Loan Documents continue in effect for the benefit of the
Existing Issuing Bank, its sub-agents and their respective affiliates, officers,
directors, trustees, employees, advisors, agents and controlling Persons in
respect of any actions taken or omitted to be taken by any of them while the
Existing Issuing Bank was acting as an Issuing Bank (including following the
Effective Date until such time as no Residual Letters of Credit remain issued
and outstanding) and inure to the benefit of the Existing Issuing Bank. The
parties hereto agree that the Successor Issuing Bank shall have no liability for
any actions taken or omitted to be taken by the Existing Issuing Bank while the
Existing Issuing Bank served as an Issuing Bank under the Credit Agreement and
the other Loan Documents or for any other event or action related to the Credit
Agreement that occurred prior to the effectiveness of this Agreement. The
parties hereto agree that the Existing Issuing Bank shall have no liability for
any actions taken or omitted to be taken by the Successor Issuing Bank as an
Issuing Bank under the Credit Agreement and the other Loan Documents.
(g)    The Existing Agent and the BNPP Sub Agent hereby assign to the Successor
Agent, effective on and after the Effective Date, any powers of attorney, liens,
or security interests and all other rights and interests granted to the Existing
Agent and the BNPP Sub Agent, for the ratable benefit of the Lenders and any
other secured parties on whose behalf it may be acting under any security
documents included within the Loan Documents (collectively, the “Secured
Parties”), under the Credit Agreement and other Loan Documents, and the
Successor Agent hereby accepts the benefit of all such powers of attorney, liens
and security interests and other rights and interests, for its benefit and for
the ratable benefit of the Secured Parties.

3

--------------------------------------------------------------------------------






(h)    On and after the Effective Date, all possessory collateral held by the
Existing Agent for the benefit of the Secured Parties shall be deemed to be held
by the Existing Agent as agent and bailee for the Successor Agent for the
benefit and on behalf of the Successor Agent and the Secured Parties until such
time as such possessory collateral has been delivered to the Successor Agent.
Without limiting the generality of the foregoing, any reference to the Existing
Agent in any publicly filed document, to the extent such filing relates to the
liens and security interests in any collateral assigned hereby and until such
filing is modified to reflect the interests of the Successor Agent, shall, with
respect to such liens and security interests, constitute a reference to the
Existing Agent as collateral representative of the Successor Agent (provided
that the parties hereto agree that the Existing Agent's role as such collateral
representative shall impose no further duties, obligations or liabilities on the
Existing Agent, including, without limitation, any duty to take any type of
direction regarding any action to be taken against such collateral, whether such
direction comes from the Successor Agent, the Secured Parties or otherwise, and
the Existing Agent shall have the full benefit of all of the protective
provisions of Article XI (The Agents) and Section 12.03 (Expenses, Indemnity;
Damage Waiver) of the Credit Agreement, while serving in such capacity). The
Existing Agent agrees to deliver all possessory collateral to the Successor
Agent on or promptly following the Effective Date, and the Successor Agent
agrees to take possession thereof upon such tender by the Existing Agent.
Section 2. Amendment to Credit Agreement. The definition of “Prime Rate” in
Section 1.02 of the Credit Agreement is hereby amended by replacing the
reference therein to “BNP Paribas” with “Wells Fargo Bank, National
Association”.
Section 3. Waiver of Notices. The Borrower and the Majority Lenders hereby waive
any notice, timing or other requirement of the Credit Agreement or the other
Loan Documents (including, without limitation, pursuant to Section 2.08(i),
Section 11.06 and Section 12.01(c) of the Credit Agreement) related to the
resignation of the Existing Agent and/or the Existing Issuing Bank or the
appointment or designation of the Successor Agent and/or the Successor Issuing
Bank.
Section 4. Representations and Warranties. Each party hereto hereby represents
and warrants on and as of the Effective Date that it is legally authorized to
enter into and has duly executed and delivered this Agreement.
Section 5. Notices. Commencing as of the Effective Date, notices to the
Successor Agent and the Successor Issuing Bank in respect of the Credit
Agreement or any other Loan Document shall be directed as follows (and any
notice provisions of the Credit Agreement and the other Loan Documents are
hereby amended to reflect such notice information):
Wells Fargo Bank, N.A.
Attn: Yvette McQueen
1525 West W.T. Harris Boulevard
MAC D1109-019
Charlotte, NC 28262
Fax: 704 590 2782
Phone: 704 590 2706
Yvette.mcqueen@wellsfargo.com


Section 6. Miscellaneous.
6.01. Return of Payments. In the event that, after the Effective Date, the
Existing Agent receives any principal, interest or other amount owing to any
Lender or the Successor Agent under the

4

--------------------------------------------------------------------------------






Credit Agreement or any other Loan Document, or receives any instrument,
agreement, report, financial statement, insurance policy, notice or other
document in its capacity as Existing Agent, the Existing Agent agrees to
promptly forward the same to the Successor Agent and to hold the same in trust
for the Successor Agent until so forwarded. The parties hereto agree that any
provision of any of the Loan Documents directing the Borrower to make payment to
the Existing Agent shall be hereby amended to direct the Borrower to make
payment to the account designated by the Successor Agent to the Borrower from
time to time.
6.02. Agency Fees.
(a)    The Existing Agent agrees to pay to the Successor Agent, such Successor
Agent's ratable share of all agency fees actually paid to the Existing Agent in
advance under or in connection with the Credit Agreement, determined based on
the portion of the period for which such fees were actually paid in advance from
the Effective Date to the end of such period.
(b)    The Borrower agrees to pay to the Successor Agent, from and after the
next due date therefor, the same agency fees that were payable to the Existing
Agent under or in connection with the Credit Agreement.
6.03. Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties
hereto.
6.04. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument. Delivery of this Agreement by facsimile or
email transmission or other electronic means shall be effective as delivery of a
manually executed counterpart hereof.
6.05. Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.
6.06. Interpretation. This Agreement is a Loan Document for all purposes under
the Credit Agreement.
6.07. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
[Signature page follows]



5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.
 
BNP PARIBAS,
 
 
as Existing Agent, Existing Issuing Bank ad as an existing Lender
 
 
 
 
 
 
 
 
By:
/s/ Susan S. Kelly
 
 
 
 
Susan S. Kelly
 
 
 
 
COO, Structured Finance Americas
 
 
 
 
 
 
 
 
By:
/s/ Jean L. MacInnes
 
 
 
 
Jean L. MacInnes
 
 
 
 
Director and Senior Counsel
 

















    

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT
(LEGACY RESERVES LP)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:
 
PARIBAS NORTH AMERICA, INC.,
 
 
as BNPP Sub Agent
 
 
 
 
 
 
 
 
By:
/s/ Everett Shenk
 
 
 
 
Everett Shenk
 
 
 
 
Chief Executive Officer, BNP Paribas North America
 
 
 
 
 
 
 
 
By:
/s/ Bruno d'Illiers
 
 
 
 
Bruno d'Illiers
 
 
 
 
Chief Operating Officer , BNP Paribas North America
 










RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT
(LEGACY RESERVES LP)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
as Successor Agent, Successor Issuing Bank and as an existing Lender
 
 
 
 
 
 
 
 
By:
/s/ Ronald A. Mahle
 
 
 
 
Ronald A. Mahle
 
 
 
 
Managing Director
 


RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT
(LEGACY RESERVES LP)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:
 
LEGACY RESERVES LP
 
 
 
 
 
By:
Legacy Reserves GP, LLC,
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
/s/ James R. Lawrence
 
 
 
 
James R. Lawrence
 
 
 
 
Interim CFO, VP-Finance and Treasurer
 


RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT
(LEGACY RESERVES LP)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:
 
COMPASS BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Dorothy Marchand
 
 
 
 
Dorothy Marchand
 
 
 
 
Senior Vice President
 


RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT
(LEGACY RESERVES LP)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:
 
Bank of America, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mike Oullet
 
 
 
 
Mike Oullet
 
 
 
 
Director
 


RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT
(LEGACY RESERVES LP)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:
 
The Bank of Nova Scotia, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark Sparrow
 
 
 
 
Mark Sparrow
 
 
 
 
Director
 


RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT
(LEGACY RESERVES LP)

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bruce E. Hernandez
 
 
 
 
Bruce E. Hernandez
 
 
 
 
Vice President
 


RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT
(LEGACY RESERVES LP)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:
 
ROYAL BANK OF CANADA, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Chris Benton
 
 
 
 
Chris Benton
 
 
 
 
Authorized Signatory
 


RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT
(LEGACY RESERVES LP)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:
 
UBS AG, STAMFORD BRANCH, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mary E. Evans
 
 
 
 
Mary E. Evans
 
 
 
 
Associate Director
 
 
 
 
 
 
 
 
By:
/s/ Joselin Fernandes
 
 
 
 
Joselin Fernandes
 
 
 
 
Associate Director
 


RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT
(LEGACY RESERVES LP)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Sharada Manne
 
 
 
 
Sharada Manne
 
 
 
 
Managing Director
 
 
 
 
 
 
 
 
By:
/s/ Dixon Schultz
 
 
 
 
Dixon Schultz
 
 
 
 
Managing Director
 


RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT
(LEGACY RESERVES LP)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:
 
UNION BANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lara Sorokolit
 
 
 
 
Lara Sorokolit
 
 
 
 
Assistant Vice President
 


RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT
(LEGACY RESERVES LP)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:
 
Societe Generale, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Anson Williams
 
 
 
 
Anson Williams
 
 
 
 
Director
 


RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT
(LEGACY RESERVES LP)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:
 
KeyBank, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Craig Hanselman
 
 
 
 
Craig Hanselman
 
 
 
 
Vice President
 


RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT
(LEGACY RESERVES LP)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:
 
West Texas National Bank, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Chris L. Whigham
 
 
 
 
Chris L. Whigham
 
 
 
 
Senior Vice President
 


RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT
(LEGACY RESERVES LP)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:
 
CITIBANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John Miller
 
 
 
 
John Miller
 
 
 
 
Vice President
 


RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT
(LEGACY RESERVES LP)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:
 
BMO Harris Financing, Inc., as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Gumaro Tijerina
 
 
 
 
Gumaro Tijerina
 
 
 
 
Director
 




RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT
(LEGACY RESERVES LP)

--------------------------------------------------------------------------------








Schedule 1
Residual Letters of Credit


1.
Letter of Credit No. 91889201 in the face amount of $20,000

2.
Letter of Credit No. 91889202 in the face amount of $25,000

3.
Letter of Credit No. 91912593 in the face amount of $100,000















































SCHEDULE 1 TO RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT
AGREEMENT
(LEGACY RESERVES LP)



23